OPINION — AG — QUESTION(1): "MAY AN OFFICIAL COURT REPORTER OF THE DISTRICT COURT OR SUPERIOR COURT BE PAID, IN ADDITION TO HIS REGULAR SALARY, FOR TAKING TESTIMONY AND PREPARING TRANSCRIPT IN CASES IN THE COUNTY COURT, INCLUDING JUVENILE CASES, IN THE ABSENCE OR INABILITY TO ACT OF THE REGULAR COURT REPORTER?" — AFFIRMATIVE, QUESTION(2): "MAY THE REGULAR REPORTER FOR THE COUNTY COURT BE PAID FOR TAKING TESTIMONY AND PREPARING TRANSCRIPTS IN CASES IN THE DISTRICT COURT OR SUPERIOR COURT, IN EVENT IT BECOMES NECESSARY TO APPOINT A TEMPORARY REPORTER FOR SAID COURTS, AT THE RATE AND IN THE MANNER SET FORTH IN 20 Ohio St. 1963 Supp., 109 [20-109]?", ANSWER: IN THE EVENT IT BECOMES NECESSARY TO APPOINT A TEMPORARY REPORTER FOR DISTRICT OR SUPERIOR COURTS, THE COUNTY COURT STENOGRAPHER MAY BE APPOINTED AND PAID, AS SET FORTH IN 20 Ohio St. 1963 Supp., 109 [20-109] FOR TAKING TESTIMONY AND PREPARING TRANSCRIPT, PROVIDED, HE DOES NOT NEGLECT HIS DUTIES AS COUNTY COURT STENOGRAPHER, AND PROVIDED HE HOLDS A CERTIFICATE AS A CERTIFIED SHORTHAND REPORTER, OR SECURES A TEMPORARY CERTIFICATES AS SUCH FROM THE CHIEF JUSTICE, OR THE PARTIES INVOLVED AGREE HE MAY ACT IN CASE OF EMERGENCY, UNDER SECTION 966 SUPRA. CITE: 59 Ohio St. 1961 966 [59-966], ARTICLE VII, SECTION 11, 19 Ohio St. 1961 180.61 [19-180.61] 19 Ohio St. 1961 180.64 [19-180.64], 59 Ohio St. 1961 961-970 [59-961] — [59-970], 20 Ohio St. 1961 311 [20-311] 20 Ohio St. 1961 314 [20-314], 20 Ohio St. 1961 222 [20-222] (W. J. MONROE)